Citation Nr: 0304691	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
depression for the period from December 20, 1999 to September 
9, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for 
depression for the period beginning on September 10, 2002.

3.  Entitlement to an increased evaluation for a lumbar spine 
disorder, with chronic muscular strain, degenerative 
instability, and scarring of the coccyx, currently evaluated 
as 40 percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for 
recurrent subluxation of the patella of the right knee for 
the period dated prior to February 9, 1999.

5.  Entitlement to an evaluation in excess of 20 percent for 
recurrent subluxation of the patella of the right knee for 
the period beginning on February 9, 1999.

6.  Entitlement to an increased evaluation for residuals of a 
right knee injury, with degenerative changes, currently 
evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for sinusitis for 
the period prior to November 26, 1999.

8.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis for the period beginning on November 26, 1999.

[The claim of entitlement to service connection for a left 
knee disorder, to include as secondary to the veteran's 
service-connected right knee disorder, also on appeal, will 
be addressed in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon in July 1999, July 2000, and September 2000.

The Board has determined that further evidentiary development 
is required in regard to the claim of entitlement to service 
connection for a left knee disorder, to include as secondary 
to the veteran's service-connected right knee disorder.  This 
development will be accomplished by the Board in accordance 
with the provisions of 38 C.F.R. § 19.9 (2002), and this 
issue will be addressed in a separate and forthcoming 
decision.

Additionally, the Board notes that, in a November 2002 rating 
decision, the RO granted entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  During the entire pendency of this appeal, the veteran's 
depression has been severe in degree, with suicidal ideation 
and severe limitation of social and occupational functioning.  

3.  The veteran's low back disorder is no more than severe in 
degree, with moderate limitation of motion, pain with motion, 
and no evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

4.  During the period prior to February 9, 1999, the 
veteran's recurrent subluxation of the patella of the right 
knee was no more than slight in degree, with minimally 
limited motion and mild patellofemoral popping.

5.  For the period beginning on February 9, 1999, the 
veteran's recurrent subluxation of the patella of the right 
knee has been no more than moderate in degree, with minimally 
limited motion, minimal instability, and pain with motion.

6.  The veteran's residuals of a right knee injury, with 
degenerative changes, are productive of minimal limitation of 
motion and pain with motion.

7.  During the period prior to November 26, 1999, the 
veteran's sinusitis was not productive of objective symptoms 
other than dryness.

8.  For the period beginning on November 26, 1999, the 
veteran's sinusitis has been productive of headaches, sinus 
tenderness, and yellow-green mucous phlegm; however, her 
treatment for sinusitis has been relatively infrequent, and 
there have been no incapacitating episodes of sinusitis. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for depression 
for the period from December 20, 1999 to September 9, 2002 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2002).

2.  The criteria for an evaluation in excess of 70 percent 
for depression for the period beginning on September 10, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9434 (2002).

3.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disorder, with chronic muscular strain, 
degenerative instability, and scarring of the coccyx, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292 and 5293 (2002); 67 Fed. Reg. 54345-54349 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for recurrent subluxation of the patella of the right knee 
for the period dated prior to February 9, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2002).

5.  The criteria for an evaluation in excess of 20 percent 
for recurrent subluxation of the patella of the right knee 
for the period beginning on February 9, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2002).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

7.  The criteria for a compensable evaluation for sinusitis 
for the period prior to November 26, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6514 (2002).

8.  The criteria for an evaluation in excess of 10 percent 
for sinusitis for the period beginning on November 26, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6514 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded her VA examinations 
addressing her claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a Statement of 
the Case and a Supplemental Statement of the Case, both 
issued in November 2002.  See 38 U.S.C.A. § 5103 (West 2002).   
These issuances, which include a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contain a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by her and which 
portion the VA would attempt to obtain on her behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

III.  Depression

In a September 2000 rating decision, the RO granted service 
connection for depression (as secondary to the veteran's 
service-connected back disability) and assigned a 30 percent 
evaluation, effective from December 1999.

The assigned 30 percent evaluation was predicated on the 
findings from a September 2000 VA psychiatric examination 
report.  During this examination, the veteran reported 
symptoms including mood swings and becoming easily tearful 
and annoyed.  Also, she described sleep disturbances and 
episodic suicidal ideation without a specific plan.  She 
noted that she was presently working as a bookkeeper and 
earning $9.29 per hour.  Upon examination, she displayed a 
labile affect, given that she became tearful during the 
interview, and complained of a predominantly dysphoric mood.  
She denied psychotic difficulties, homicidal ideation, 
hallucinations, delusions, and significant cognitive 
impairment.  The examiner described the veteran's social and 
emotional impairment to be significant and found her 
industrial impairment to be mild; she was described as 
"employable" based upon her successful recent work history 
as a bookkeeper.  The diagnosis was a depressive disorder 
secondary to service-connected back, knee, and sinus 
conditions, and a Global Assessment of Functioning (GAF) 
score of 60-61, with mild to moderate symptoms, was assigned.

In an October 2000 statement, a private psychologist noted 
that the veteran's mental and physical health would be better 
if she cut back from working full-time to working part-time.  
In a November 2000 statement, a private doctor stated that 
the veteran functioned very poorly under stressful conditions 
and should not be working in any form of "pressure cooker" 
situation.  Part-time employment, with restricted hours, was 
recommended.  This doctor further noted that "[i]n a perfect 
world, I would ask that [the veteran] not be employed in any 
gainful employment, whatsoever."   

The veteran received VA psychiatric treatment between July to 
October of 2001.  During this period, she was assigned GAF 
scores ranging from 45 in July 2001 to 55 in August 2001.  In 
a July 2002 statement, the veteran's social worker noted that 
"[d]ue to the mental and medical problems she is undergoing 
the stress of a work environment would be extremely 
detrimental to her health."  
 
During her September 2002 VA mental disorders examination, 
the veteran reported that she was unable to work due to a 
combination of physical and psychiatric problems and had 
symptoms including low energy, chronic fatigue, low 
motivation, sleep disturbances, and episodic suicidal 
ideation as recently as one month ago.  She also complained 
of suffering from episodic feelings of hopelessness and 
worthlessness.  Upon examination, there was no evidence of 
hallucinations, delusions, or significant cognitive 
impairment.  The veteran denied having past difficulties with 
homicidal or psychotic ideation but admitted to suffering 
from episodic suicidal ideation without a specific plan.  She 
described her mood as being typically dysphoric as well as 
episodically irritable and anxious, and she displayed a 
restricted range of affect.  Her recent and remote memory 
abilities appeared to be within the "average" range.  

The examiner concluded that the veteran's multiple 
disabilities resulted in severe social, industrial, and 
emotional impairment and asserted that the veteran "appears 
to warrant serious consideration for an unemployment rating 
due to the combination of her physical and psychiatric 
disorders."  Recent lapses of conduct and judgment regarding 
family members were noted, and the examiner also indicated 
that the veteran had significant social impairment given her 
lack of close friends and lack of intimacy with her husband.  
Overall, her industrial impairment was described as severe, 
given her inability to work full-time since she stopped 
working as a bookkeeper in October 2000.  The Axis I 
diagnosis was a severe depressive disorder, secondary to 
service-connected physical difficulties, and a GAF score of 
50, representing serious symptoms, was assigned.  

In view of the results of the September 2002 VA examination, 
the RO increased the disability evaluation for the veteran's 
service-connected depression to 70 percent, effective 
September 10, 2002, in a November 2002 rating decision.  
Since this grant was not effectuated as of the date of the 
veteran's initial claim, both the prior 30 percent evaluation 
and the current 70 percent evaluation remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has evaluated the veteran's depression at the 30 
percent rate from December 20, 1999 to September 9, 2002 and 
at the 70 percent rate beginning on September 10, 2002, under 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).

Under Diagnostic Code 9434, a major depressive disorder which 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses a major 
depressive disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board finds that there is no solid basis 
for not assigning a 70 percent evaluation for the entire 
pendency of this appeal.  First, while the September 2000 VA 
examination revealed overall symptomatology that was not more 
than mild to moderate, suicidal ideation was noted.  Second, 
the evidence dated prior to September 2002 contains multiple 
statements from treatment providers indicating that the 
veteran's symptomatology resulted in her being substantially, 
if not totally, limited in her employment capacity.  Third, 
the veteran's outpatient treatment records from 2001 indicate 
GAF scores ranging from 45 to 55, suggesting serious symptoms 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  Accordingly, and after resolving all doubt in the 
veteran's favor, the Board concludes that a 70 percent 
evaluation should be effectuated as of December 20, 1999.

The question remains whether a 100 percent evaluation is 
warranted.  The Board fully acknowledges that the veteran's 
social and industrial impairment due to depression is severe, 
and an inability to keep a job is listed as a typical symptom 
of a score of 41 to 50 under the DSM-IV.  However, the 
relevant evidence of record, while indicating that the 
veteran's total disability picture renders her unemployable, 
does not suggest that her depression alone results in total 
social and/or industrial impairment.  The Board also notes 
that this disability has not resulted in such symptoms as 
psychotic manifestations or delusions.

Overall, the evidence supports a 70 percent evaluation for 
depression for the entire pendency of this appeal, but the 
criteria for a 100 percent evaluation have not been met.  
This determination represents a partial grant and a partial 
denial.  To the extent that this determination represents a 
denial, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim for a 100 percent evaluation for depression.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 2002). 




IV.  Low back

In an October 1987 rating decision, the RO granted service 
connection for a low back disorder on the basis of in-service 
treatment for low back pain, and a 20 percent evaluation was 
assigned, effective from August 1986.

X-rays of the low back from November 1998 revealed a large 
Schmorl's node over the L5 inferior end plate, as well as 
decreased L5-S1 disc space, and a clinical impression of 
right lumbar pain with right lower extremity radiculopathy 
and right facet arthropathy was rendered.

During her December 1998 VA orthopedic examination, the 
veteran described lower back pain that had increased over the 
past eight months and asserted that she had been out of work 
for two months on account of this disorder.  The examination 
of the spine revealed tenderness to palpation of the low 
back, but no muscle spasm.  Range of motion studies revealed 
forward flexion to 65 degrees, extension to 5 degrees, right 
lateral bending to 10 degrees, left lateral bending to 12 
degrees, and bilateral rotation to 45 degrees.  The diagnosis 
was continued myofascial pain syndrome of the lumbosacral 
spine.

During her December 1999 VA spine examination, the veteran 
reported continued pain and weakness in the low back and 
indicated that this was her most serious medical problem.  
Upon examination, the veteran was able to flex forward and 
reach to the tibia, and percussion of the flexed spine was 
not painful.  There was tenderness at L5.  Range of motion 
studies revealed flexion to 75 degrees, extension to 20 
degrees, bilateral rotation to 35 degrees, and lateral 
bending to 30 degrees.  There was moderate pain with these 
motions, and alignment of the spine was "okay."  The coccyx 
had slight tenderness in the midline, but the alignment was 
satisfactory.  In rendering diagnoses, the examiner noted 
chronic muscular strain superimposed on developmental and 
degenerative instability (Schorl's node), associated lower 
extremity symptoms that were referred discomfort from the 
back, and continuing moderate pain of the coccyx.  The 
examiner further commented that "all of the present 
diagnosable difficulties at back or knee are related to 
military" and that there was no doubt that the veteran was 
experiencing flare-ups.  

Accordingly, in a July 2000 rating decision, the RO increased 
the evaluation for the veteran's low back disorder to 40 
percent, effective from November 1998.  This evaluation has 
since remained in effect and is at issue in this case.

A July 2000 private medical record reflects that range of 
motion testing of the lumbar spine revealed flexion to 100 
degrees, extension to 25 degrees, and bilateral side bending 
to 25 degrees.  The examiner noted a suggestion of posterior 
rotation of the right hemipelvis, as well as right distal 
lumbar facets characterized as decreased opening of right 
distal lumbar facets during trunk flexion.  

A magnetic resonance imaging (MRI) study of the lumbar spine, 
dated in February 2001, was within normal limits, with no 
abnormalities noted.

During her September 2002 VA orthopedic examination, the 
veteran described low back pain that radiated into both legs 
posteriorly.  The examination revealed tenderness, with no 
spasm, over the lower lumbar area.  Range of motion testing 
revealed forward flexion to 45 degrees, extension to 5 
degrees, bilateral lateral bending to 15 degrees, and 
bilateral rotation to 15 degrees.  Sensation was intact 
throughout.  An MRI of the lumbar spine was negative.  The 
diagnosis was status post chronic lumbosacral strain.  The 
examiner noted that flare-ups in this area would not be 
expected to result in additional motion loss, fatigue, or 
incoordination.  Also, the veteran's disability was noted to 
render her unsuitable for employment requiring excess 
standing, bending, lifting, stooping, or walking; a more 
sedentary job would be most suitable from an orthopedic 
standpoint.  

The RO has evaluated the veteran's low back disorder at the 
40 percent rate by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Under this section, a maximum 
40 percent evaluation is allowed for severe limitation of 
motion.

Accordingly, and since there is evidence of degenerative disc 
disease, the Board has considered the veteran's disability 
under the provisions of Diagnostic Code 5293. This criteria 
has been revised during the pendency of this appeal, with the 
new provisions effective as of September 23, 2002.  The Board 
notes that the veteran was fully notified of these revisions 
in the November 2002 Supplemental Statement of the Case.  See 
67 Fed. Reg. 54345-54349 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under the old provisions of Diagnostic Code 5293, which still 
apply for the entire pendency of this appeal under Karnas, a 
40 percent evaluation is warranted in cases of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent evaluation is in order in 
cases of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the revised provisions of Diagnostic Code 5293, 
applicable as of September 23, 2002, intervertebral disc 
syndrome is for evaluation either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Specifically, a 40 percent evaluation is in 
order in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks in 
the past twelve months, while a 60 percent evaluation is in 
order in cases of  incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

In this case, the Board notes that the veteran's low back 
symptoms include moderate limitation of motion, some 
complaints of radiating pain into the lower extremities, and 
moderate pain with motion.  None of the veteran's treatment 
providers has characterized her disorder as pronounced in 
degree.  Moreover, there is no evidence whatsoever of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Rather, the overall 
disability picture consists of a variety of low back symptoms 
that, viewed together, do not produce impairment that is more 
than severe in degree.  Accordingly, an increased evaluation 
is not warranted under either the old or the revised 
provisions of Diagnostic Code 5293.

The Board has considered all potentially applicable 
diagnostic criteria in evaluating the veteran's low back 
disorder.  However, there is also no evidence of residuals of 
a vertebral fracture, without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast) (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5285); complete bony fixation of the spine at a favorable 
angle (the criteria for a 60 percent evaluation under 
Diagnostic Code 5286); or unfavorable ankylosis of the lumbar 
spine (the criteria for a 50 percent evaluation under 
Diagnostic Code 5289).  

Overall, there is no basis for a schedular evaluation in 
excess of 10 percent for the veteran's low back disorder, and 
her claim for that benefit must be denied.  Again, as the 
preponderance of the evidence is against her claim, the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002) are not 
applicable.

V.  Right knee

In an October 1987 rating decision, the RO granted service 
connection for a right knee disorder on the basis of in-
service treatment for right knee symptoms, and a 10 percent 
evaluation was assigned, effective from August 1986.

During her December 1998 VA orthopedic examination, the 
veteran described a constant dull ache in the right knee, 
with unprovoked intermittent sharp pain.  The examination 
revealed no obvious deformity or muscle atrophy of the knee.  
There was no swelling, but there was medial joint line 
tenderness on palpation.  Also, there was a mild 
patellofemoral pop with range of motion testing.  McMurray's 
sign was negative.  Range of motion testing revealed zero to 
130 degrees bilaterally.  Anterior drawer sign was negative, 
and there was no evidence of ligamentous laxity.  The 
diagnoses were patellofemoral joint syndrome and status post 
lateral meniscectomy.

A February 1999 VA treatment record indicates that the 
veteran's right knee was productive of recurvatum, "relative 
varus and valgus instability," and patellofemoral 
crepitation.  X-rays revealed some patellofemoral 
degenerative changes, with an overriding patella medially.  

During her December 1999 VA spine examination, the veteran 
reported subjective weakness and easy fatigue of both knees.  
The examination revealed right knee motion from zero to 120 
degrees, with "rather bothersome" pain on the right.  A 
mild disuse atrophy of the right quadriceps muscle was noted.  
Pain and crepitation were "rather severe."  The right 
patella tended to sublux more than the left.  Knee joint pain 
was about two-thirds at the medial joint and one-third at the 
patella.  In rendering a diagnosis, the examiner noted the 
continuation of patellar pain and instability.  Flare-ups of 
the right knee were noted.  

In a July 2000 rating decision, the RO increased the 
evaluation for recurrent subluxation of the patella of the 
right knee to 20 percent, effective from February 9, 1999, 
and also assigned a separate 10 percent evaluation based upon 
right knee arthritis, effective from November 1998.  All of 
these evaluations, including the prior 10 percent evaluation 
for subluxation of the patella, remain at issue on appeal, as 
they all derive from the initially appealed evaluation for a 
right knee disorder and represent less than the maximum 
available on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

X-rays performed in September 2000 revealed degenerative 
changes, with articular surface damage of the lateral femoral 
condyle and the articular surface of the patellofemoral 
joint.  

A December 2000 VA treatment record reflects that the 
veteran's right knee disorder was productive of significant 
patellofemoral crepitus and tenderness in the medial joint 
line.  X-rays revealed changes of the medial compartment 
consistent with some slight flattening of the medial femoral 
condyle, some spurring, and degenerative changes in the 
patellofemoral joint.  

Private x-rays from February 2001 revealed moderate 
degenerative changes at the patellofemoral joint of the right 
knee, with mild degenerative changes in the medial right knee 
joint space.  

A VA evaluation, from February 2001, revealed very mild varus 
and valgus laxity, "tremendous" laxity of the patella, and 
patellofemoral crepitance.  A May 2001 evaluation revealed 
tenderness on the lateral aspect of the patella, discomfort 
upon shifting of the patella in the trochlear groove, 
significant crepitus with range of motion, and motion from 
zero to 130 degrees.  X-rays revealed osteophyte formation.  
An assessment of anterior knee pain, likely secondary to 
chondromalacia and/or arthritis, was rendered.  

In August 2001, the veteran underwent arthroscopic surgery of 
the right knee at a private medical facility.  As a result, 
the RO granted a temporary 100 percent evaluation under 
38 C.F.R. § 4.30 (2002) for the period from August 8, 2001 
until October 1, 2001, when the 20 percent evaluation for 
recurrent subluxation was again made effective.  

In an August 2001 statement, a private doctor noted the 
veteran's recent arthroscopic surgery and noted that it could 
be as long as two months before she would be able to return 
to full and normal activities.

VA x-rays from March 2002 revealed mild to moderate 
osteoarthritic changes in the right knee.  

During her September 2002 VA orthopedic examination, the 
veteran complained of pain, swelling, crepitation, and 
popping of the right knee.  The examination revealed 
tenderness medially and at the patellofemoral joint, 
crepitation on range of motion, and range of motion from zero 
to 125 degrees.  There was no evidence of lateral collateral, 
medial collateral, or cruciate ligament laxity.  McMurray's 
test was negative.  X-rays were consistent with 
osteoarthritic changes, and a diagnosis of degenerative joint 
disease of the right knee, status post multiple surgical 
procedures, was rendered.  The examiner noted that the flare-
ups of this joint would not be expected to result in 
additional motion loss, fatigue, or incoordination.  In terms 
of employability, the veteran was not suited for employment 
requiring excess standing, bending, lifting, stooping or 
walking; she would be best suited for a more sedentary job.

Under the provisions of VAOPGCPREC 23-97 (July 1, 1997), the 
RO has assigned separate evaluations for instability (i.e., 
recurrent subluxation) and arthritis of the right knee.  

The Board will first consider the recurrent subluxation 
disability.  The RO has assigned 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002) for the period prior to 
February 9, 1999 and 20 percent for the period beginning on 
February 9, 1999.  Under this section, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability, a 20 percent evaluation contemplates 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is in order in severe cases.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that Diagnostic Code 5257 contemplates the criteria 
of 38 C.F.R. §§ 4.40 and 4.45 (2002), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

For the period prior to February 9, 1999, the Board observes 
that the symptomatology shown by the record was no more than 
slight in degree.  The December 1998 VA examination revealed 
no obvious deformity or muscle atrophy of the knee, no 
swelling, medial joint line tenderness on palpation, a mild 
patellofemoral pop with range of motion testing, and range of 
motion from zero to 130 degrees.  Accordingly, there is no 
basis for an increased evaluation during this time period.  

For the period beginning on February 9, 1999, the Board notes 
that there was increased symptomatology, particularly in 
terms of crepitus and pain.  Indeed, in December 1999, these 
symptoms were described as "rather severe."  On the other 
hand, the veteran's right knee instability has been 
relatively minimal, and the veteran has consistently 
exhibited over 100 degrees of right knee flexion.  The Board 
is aware of the veteran's August 2001 surgery but finds no 
evidence of exceptional symptoms outside of the post-surgical 
period, during which a temporary 100 percent evaluation was 
in effect.  Overall, the Board finds that the currently 
assigned 20 percent evaluation, contemplating moderate 
symptoms, appropriately correlates to the veteran's current 
disability picture, and an increased evaluation is not 
warranted.

The Board has next considered whether an evaluation in excess 
of 10 percent is warranted for arthritis of the right knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for knee flexion limited to 45 degrees, while a 20 
percent evaluation is warranted for knee flexion limited to 
30 degrees.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for knee extension limited to 10 degrees, while a 
20 percent evaluation is in order for knee extension limited 
to 15 degrees.

In this case, as noted above, the veteran's right knee 
flexion and extension have been only minimally limited, with 
flexion consistently greater than 45 degrees and extension of 
consistently less than 10 degrees.  The 10 percent evaluation 
is essentially predicated on pain with motion.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R §§ 4.40, 
4.45, 4.59 (2002).  These symptoms, taken together, simply do 
not reflect a disability picture that warrants an evaluation 
in excess of 10 percent under Diagnostic Codes 5003, 5260, or 
5261.  There is also no evidence of ankylosis at a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees (30 percent under Diagnostic Code 5256); or 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (20 percent 
under Diagnostic Code 5258).

Overall, there is no basis for entitlement to an evaluation 
in excess of 10 percent for recurrent subluxation of the 
patella of the right knee for the period dated prior to 
February 9, 1999, an evaluation in excess of 20 percent for 
recurrent subluxation of the patella of the right knee for 
the period beginning on February 9, 1999, or an increased 
evaluation for residuals of a right knee injury, with 
degenerative changes, currently evaluated as 10 percent 
disabling.  Accordingly, the claims for those benefits must 
be denied.  Again, as the preponderance of the evidence is 
against the veteran's claims, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 2002) are not applicable in this case.

VI.  Sinusitis

In a July 1999 rating decision, the RO granted service 
connection for sinusitis, with a zero percent evaluation 
assigned as of November 1998.

The RO based the initial zero percent evaluation for 
sinusitis on the results of a December 1998 VA nose and sinus 
examination.  During this examination, the veteran reported 
continued difficulty with postnasal discharge and partial 
airway obstruction.  The examination revealed some dryness of 
the septal mucosa but no evidence of perforation, a mass 
lesion, purulent discharge, or inflammation.  The examiner 
attributed the veteran's headaches to several musculoskeletal 
problems and noted that it was doubtful that much of her 
symptomatology other than airway obstruction and postnasal 
discharge was related to residual nasal septal deformity.  
(The Board also notes that service connection is separately 
in effect for a right deviated nasal septum.)

A December 1999 private medical record reflects that the 
veteran was seen for complaints of persisting sinus headaches 
in the frontal area.  An examination revealed maxillary sinus 
tenderness, greater on the right than on the left.  A 
diagnosis of sinusitis was rendered.  This diagnosis was also 
noted in an April 2000 treatment record.

In a July 2000 rating decision, the RO increased the 
evaluation for the veteran's recurrent sinusitis from zero 
percent to 10 percent, effective from November 26, 1999.  As 
this increase was not made effective as of the date of the 
initial claim, both the prior zero percent evaluation and the 
current 10 percent evaluation remain at issue on appeal.  See 
AB v. Brown, supra.

An August 2000 VA treatment record indicates that an 
examination of the nasal and oropharynx regions revealed 
yellow-green mucous phlegm, with no inflammation or exudate.  
There was some mild sinus tenderness percussing the right 
maxillary sinus area.  An impression of sinusitis was 
rendered.  An October 2000 treatment record indicates the 
presence of mucosal swelling and some slight purulent 
drainage from the left nostril.  In December 2001, the 
veteran was diagnosed with an upper respiratory infection, 
with possible sinusitis.

The veteran's September 2002 nose and sinus examination 
revealed some nasal valve compromise, and the examiner 
suggested that a computed tomography (CT) scan would be 
helpful in confirming the veteran's diagnosis.  The Board 
notes that this procedure was not performed.  However, the 
veteran's diagnosis of sinusitis has been conceded for 
purposes of this decision, and, as described in further 
detail below, the criteria for a higher evaluation concern 
the number and frequency of episodes and the need for 
antibiotic treatment, neither of which would be further 
established by a CT scan.  Accordingly, the Board concludes 
that a CT scan is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002) and will not further develop this 
claim so that this procedure may be performed.

In this case, the RO has evaluated the veteran's sinusitis at 
the zero percent rate prior to November 26, 1999 and at the 
10 percent rate for the period beginning on November 26, 1999 
under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2002).  Under 
this section, a zero percent evaluation is warranted for 
sinusitis detected by x-ray only.  A 10 percent evaluation is 
in order in cases of one or two incapacitating episodes per 
year of sinusitis requiring prolonged (four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 20 percent 
evaluation contemplates cases of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

For the period dated prior to November 26, 1999, the Board 
notes that the veteran's sinusitis was minimally disabling.  
Her December 1998 VA examination revealed no specific 
symptoms of sinusitis beyond some dryness, and her headaches 
were attributed to separate disorders.  At that time, there 
was no evidence of one or two incapacitating episodes per 
year of sinusitis requiring prolonged (four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Accordingly, there 
is no basis for a compensable evaluation for sinusitis prior 
to November 26, 1999.

For the period beginning on November 26, 1999, there is 
evidence showing sinus headaches, sinus tenderness, and 
yellow-green mucous phlegm.  However, the veteran's treatment 
for sinusitis has been relatively infrequent, and there have 
been no incapacitating episodes of sinusitis.  As such, the 
increase in this disability during this period is fully 
contemplated by the currently assigned 10 percent evaluation, 
and a higher evaluation is not warranted.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to a compensable evaluation 
for sinusitis prior to November 26, 1999 and an evaluation in 
excess of 10 percent for sinusitis beginning on November 26, 
1999, and these claims must be denied.  Again, as the 
preponderance of the evidence is against the veteran's 
claims, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) 
are not applicable.



VII.  Consideration under 38 C.F.R. § 3.321(b)(1) (2002)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected disabilities, viewed individually, 
have markedly interfered with her employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  

In this regard, the Board is aware that the veteran underwent 
arthroscopic surgery on her right knee during the pendency of 
this appeal, but she was granted a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 (2002) as a consequence.  
Moreover, entitlement to both a total disability evaluation 
based upon individual disability due to service-connected 
disabilities and special monthly compensation under 
38 U.S.C.A. § 1114(s) (West 2002) is currently in effect.  
However, these grants were predicated on the veteran's 
overall disability picture and not on the effects of any 
individual disability.

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002), which concerns the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to a 70 percent evaluation for depression for the 
period from December 20, 1999 to September 9, 2002 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 70 
percent for depression for the period beginning on September 
10, 2002 is denied.

The claim of entitlement to an increased evaluation for a 
lumbar spine disorder, with chronic muscular strain, 
degenerative instability, and scarring of the coccyx, 
currently evaluated as 40 percent disabling, is denied.

The claim of entitlement to an evaluation in excess of 10 
percent for recurrent subluxation of the patella of the right 
knee for the period dated prior to February 9, 1999 is 
denied.

The claim of entitlement to an evaluation in excess of 20 
percent for recurrent subluxation of the patella of the right 
knee for the period beginning on February 9, 1999 is denied.

The claim of entitlement to an increased evaluation for 
residuals of a right knee injury, with degenerative changes, 
currently evaluated as 10 percent disabling, is denied.

The claim of entitlement to a compensable evaluation for 
sinusitis for the period prior to November 26, 1999 is 
denied.



The claim of entitlement to an evaluation in excess of 10 
percent for sinusitis for the period beginning on November 
26, 1999 is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

